DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 17132392.  Claims 1-31 are pending and have been examined on the merits discussed below.
	

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 23, 2021, and April 29, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 19 and 20 objected to because of the following informalities:  The claims are duplicates.  Appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-31 is/are directed to a method and system.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.

As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes. More specifically, the steps of  recording information including past inquiry information from a customer regarding an automatic door, an operation situation of the automatic door, and quality information of the automatic door in an automatic door information recorder; presenting recommended countermeasure information corresponding to a new inquiry regarding the automatic door by an extraction algorithm for extracting information related to the new inquiry from the past inquiry information from the customer, the operation situation of the automatic door, and the quality information of the automatic door recorded in the automatic door information recorder; receiving feedback information on whether or not a defect of the automatic door has been removed by taking measures on the basis of the recommended countermeasure information; updating the presented extraction algorithm on the basis of the feedback information; and presenting new recommended countermeasure information by the updated extraction algorithm, when it is determined that the defect of the automatic door has not been removed on the basis of the feedback information is a mental process that can be practically performed by a human using pen and paper.


Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application. Independent claim 1 is directed to a device with several components to facilitate the abstract idea identified above. These elements amount to using a computer as a tool to implement the abstract idea and do not integrate the abstract idea into a practical application. Independent claim 31 is directed to a computer executing the steps of the abstract idea which does not integrate the abstract idea into a practical application. 
Dependent claim 2 is directed to wherein the extraction algorithm of the countermeasure presenter presents the recommended countermeasure information, on the basis of information extracted by using information on an elapsed time from an installation time of the automatic door for which the new inquiry has been made which adds further limitations to the abstract idea identified in claim 1 with no additional elements that integrate the abstract idea into a practical application. 
Dependent claim 3 is directed to wherein the extraction algorithm of the countermeasure presenter presents the recommended countermeasure information, on the basis of information extracted by using information on an installation environment of the automatic door for which the new inquiry has been made which adds further limitations to the abstract idea identified in claim 1 with no additional elements that integrate the abstract idea into a practical application.
Dependent claim 4 is directed to wherein the extraction algorithm of the countermeasure presenter presents a countermeasure by the customer as the recommended countermeasure information in preference to a countermeasure to be taken by a maintenance worker which adds further limitations to the abstract idea identified in claim 1 with no additional elements that integrate the abstract idea into a practical application.
Dependent claim 5 is directed to wherein when there are a plurality of countermeasures corresponding to the new inquiry, the extraction algorithm of the countermeasure presenter presents the recommended countermeasure information including information on priorities of the plurality of countermeasures which adds further limitations to the abstract idea identified in claim 4 with no additional elements that integrate the abstract idea into a practical application.
Dependent claim 6 is directed to wherein the automatic door information recorder records the inquiry information in which information to identify the automatic door, inquiry contents, an occurrence situation of an event related to the inquiry contents, and countermeasure information for the inquiry contents are associated with each other which adds further limitations to the abstract idea identified in claim 1. The claimed recorder functions as a computer to perform the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 7 is directed to wherein the operation situation recorded in the automatic door information recorder includes at least one of the number of times of opening/closing the automatic door, a total running distance, an energization time, self-diagnosis error information, setting information, a power supply voltage, a motor voltage, a motor current, detection sensor information, a light projecting/receiving amount of a detection sensor, an input/output signal, environmental information, and a data acquisition time, and when the new inquiry corresponds to at least a part of the operation situation, the countermeasure presenter presents the recommended countermeasure information on the basis of the corresponding operation situation which adds further limitations to the abstract idea identified in claim 1. The claimed recorder functions as a computer to perform the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 8 is directed to wherein the quality information recorded in the automatic door information recorder includes information of a defect of the automatic door that has occurred in the past and information of a repair of the automatic door that has been performed in the past, and when the new inquiry is related to at least a part of the quality information, the extraction algorithm of the countermeasure presenter presents the recommended countermeasure information on the basis of the corresponding quality information which adds further limitations to the abstract idea identified in claim 1. The claimed recorder functions as a computer to perform the abstract idea and does not integrate the abstract idea into a practical application. 
Dependent claim 9 is directed to wherein the automatic door information recorder records the quality information including information identifying a part or a product that has caused the defect, a repair report of the automatic door that has been repaired, and an inspection report of the automatic door that has been inspected which adds further limitations to the abstract idea identified in claim 8. The claimed recorder functions as a computer to perform the abstract idea and does not integrate the abstract idea into a practical application. 
Dependent claim 10 is directed to a failure predictor structured to predict a failure of a specific automatic door, on the basis of the past inquiry information from the customer, the operation situation of the automatic door, and the quality information of the automatic door recorded in the automatic door information recorder which adds further limitations to the abstract idea identified in claim 1. The claimed predictor functions as a computer to perform the abstract idea and does not integrate the abstract idea into a practical application. 
Dependent claim 11 is directed to an information collector structured to collect at least one of the operation situation and the quality information of the specific automatic door, wherein the failure predictor predicts a failure of an automatic door to be maintained, on the basis of information extracted by using at least one of the operation situation and the quality information collected by the information collector which adds further limitations to the abstract idea identified in claim 10. The collector amounts to a computer implementing the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 12 is directed to wherein the failure predictor predicts the failure of the specific automatic door, on the basis of information on a defect that has occurred in an automatic door that shares at least one of a hardware configuration, a software configuration, an installation time, an installation environment, and an operation situation with the specific automatic door which adds further limitations to the abstract idea identified in claim 10. The claimed predictor functions as a computer to perform the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 13 is directed to a detection information acquirer structured to acquire detection information output when a person or an object is detected in a partial area set in a part of a detection area provided to detect the person or the object around the automatic door and open and close the automatic door as the operation situation of the automatic door; and a storage structured to store occurrence of an event that the detection information acquirer has acquired the detection information when the person or the object is in a predetermined state which adds further limitations to the abstract idea identified in claim 1. The claimed acquirer and storage structure amount to a computer implementing the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 14 is directed to wherein a plurality of partial areas are provided, and the storage stores the occurrence of the event for each partial area which adds further limitations to the abstract idea identified in claim 13. The claimed storage amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 15 is directed to wherein the storage stores the occurrence of the event as the number of occurrences for each partial area which adds further limitations to the abstract idea identified in claim 13.  The claimed storage amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 16 is directed to wherein the storage stores the occurrence of the event as a ratio of the number of occurrences of the event for each partial area to the number of times the detection information acquirer has acquired the detection information for each partial area which adds further limitations to the abstract idea identified in claim 13. The claimed storage amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 17 is directed to wherein the storage stores the occurrence of the event as a ratio of the number of occurrences of the event for each partial area to the number of times the person or the object has been in the predetermined state which adds further limitations to the abstract idea identified in claim 13.  The claimed storage amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 18 is directed to wherein the partial area is set in a peripheral portion of the detection area which adds further limitations to the abstract idea identified in claim 13 with no additional elements that integrate the abstract idea into a practical application.
Dependent claim 19 is directed to an existence information acquirer structured to acquire doorway detection information indicating that the person or the object exists on a track of the automatic door, wherein the storage stores occurrence of an event that the doorway detection information has been acquired, when the person or the object is in the predetermined state which adds further limitations to the abstract idea identified in claim 13. The claimed acquirer amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 20 is directed to an existence information acquirer structured to acquire doorway detection information indicating that the person or the object exists on a track of the automatic door, wherein the storage stores occurrence of an event that the doorway detection information has been acquired, when the person or the object is in the predetermined state which adds further limitations to the abstract idea identified in claim 13. The claimed acquirer amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 21 is directed to wherein the partial area is provided in the vicinity of the automatic door which adds further limitations to the abstract idea identified in claim 13 with no additional elements that integrate the abstract idea into a practical application.
Dependent claim 22 is directed to wherein the predetermined state is a state in which the person or the object contacts the automatic door which adds further limitations to the abstract idea identified in claim 13 with no additional elements that integrate the abstract idea into a practical application.
Dependent claim 23 is directed to wherein the predetermined state is a state in which the person or the object is detected on the track of the automatic door while the automatic door moves in a closing direction which adds further limitations to the abstract idea identified in claim 13 with no additional elements that integrate the abstract idea into a practical application.
Dependent claim 24 is directed to wherein the predetermined state is a state in which the person or the object stops in front of the automatic door which adds further limitations to the abstract idea identified in claim 13 with no additional elements that integrate the abstract idea into a practical application.
Dependent claim 25 is directed to wherein there are a plurality of predetermined states, and the storage stores the occurrence of the event for each predetermined state which adds further limitations to the abstract idea identified in claim 13. The claimed storage amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 26 is directed to a passage information acquirer structured to acquire passage information indicating that a person or an object has passed through an opening provided with the automatic door as the operation situation of the automatic door; an opening/closing state acquirer structured to acquire an opening/closing state of the automatic door; and a position identifier structured to identify approach positions which are positions where the person or the object has been detected in a detection area, when the passage information is not acquired by the passage information acquirer during a period until the opening/closing state acquired by the opening/closing state acquirer changes from an opening state to a closing state. which adds further limitations to the abstract idea identified in claim 1. The claimed acquirer amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 27 is directed to wherein when a state changes from a state in which the person or the object has not been detected in the detection area to a state in which the person or the object has been detected, the position identifier identifies positions where the person or the object has been detected as the approach positions which adds further limitations to the abstract idea identified in claim 26. with no additional elements that integrate the abstract idea into a practical application.
Dependent claim 28 is directed to a distribution acquirer structured to acquire at least two or more of the approach positions as distribution information in the detection area within a predetermined period. which adds further limitations to the abstract idea identified in claim 26. The claimed acquirer amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.
Dependent claim 29 is directed to wherein the detection area includes a plurality of detection segments for detecting the person or the obj ect, and the position identifier identifies the detection segments as the approach positions which adds further limitations to the abstract idea identified in claim 26 with no additional elements that integrate the abstract idea into a practical application.
Dependent claim 30 is directed to wherein the detection area includes a plurality of detection segments for detecting the person or the object, the position identifier identifies the detection segments as the approach positions, and the distribution acquirer integrates the number of identifications by the position identifier for each of the detection segments identified as the approach positions which adds further limitations to the abstract idea identified in claim 26. The claimed acquirer amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually, the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense.  

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2-5 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The second limitation of claims 1 and 30 states “a countermeasure presenter structured to present recommended countermeasure information corresponding to a new inquiry regarding the automatic door by an extraction algorithm for extracting information related to the new inquiry from the past inquiry information from the customer, the operation situation of the automatic door, and the quality information of the automatic door recorded in the automatic door information recorder…” and later “a countermeasure presentation determiner structured to cause the countermeasure presenter to present new recommended countermeasure information by the extraction algorithm updated by the learner, when it is determined that the defect of the automatic door has not been removed on the basis of the feedback information. In these two limitations, the language is unclear. In both, the underlined portions should be addressed by the applicant. Examiner cannot deduce what the limitations intend to be claiming. If applicant feels an interview conversation is necessary based on the above rejection, please contact the examiner.
Claims 2-5 recite the extraction algorithm presents the recommended countermeasure information. Does the algorithm do the presenting? Or does the presented do the presenting? Correction is requested.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sosale et al, US 11,114,930 – system and method for managing service requests – uses machine learning based on execution status of previous service request thereby facilitating automation and accuracy
Tazumi et al, US 6,392,537 – remote monitoring system for automatic door systems
Liu et al, US 2003/01201730 – condition-based, auto-thresholded elevator maintenance
	Kelly, US 2020/0071133 – elevator door sensor arrangement
	Matsuo et al, US 2018/0010986 – diagnostic service system and diagnostic method using network
	Herkel et al, US 2018/0237261 – elevator safety system and method of monitoring an elevator system
	Langenberg et al, US 2019/0162705 – door fault identification

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683